Citation Nr: 9906375	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  96-32 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for torticollis, including 
on the basis of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to March 
1954. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in April 1996 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 


FINDINGS OF FACT

1.  During service, the veteran's unit participated in a 
radiation-risk activity and was exposed to about 1.3 rem 
gamma, with virtually no potential for exposure to neutron 
radiation.  

2.  Torticollis is not a radiogenic disease for VA disability 
compensation purposes. 

3.  There is no medical evidence of record to demonstrate a 
nexus between any disease or injury during service, including 
exposure to ionizing radiation, and the veteran's current 
torticollis, first diagnosed in 1992.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
torticollis, including on the basis of exposure to ionizing 
radiation, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). 

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Savage v. Gober, 10 Vet. 
App. 488, 493 (1997); see Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also Grottveit, 5 Vet. App. at 93. 

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, alternatively, a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court has held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such the condition.  Savage at 
497-98.  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Id. at 498.  

Pursuant to the 1984 Veterans Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, VA enacted 
section 3.311b of title 38, Code of Federal Regulations, 
setting up a standard for review of claims based on radiation 
exposure and providing that if a veteran was exposed to 
ionizing radiation due to atmospheric nuclear testing, and 
developed a radiogenic disease which manifested within the 
specified time period, the case would be referred to the VA 
Under Secretary for Benefits (formerly the VA Chief Benefits 
Director) for review.

Effective May 1, 1988, Public Law 100-321, the Radiation- 
Exposed Veterans Compensation Act of 1988, amended former 38 
U.S.C.A. § 312 (now 38 U.S.C.A. § 1112(c) (West 1991)) and 
elevated the regulatory criteria now found at 38 C.F.R. § 
3.309(d) (1998) to a legal statutory presumption of service 
connection.

In Ramey v. Brown, 9 Vet. App. 40, 44 (1996) (citing Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)) the Court held 
that service connection for disabilities claimed to be due to 
ionizing radiation exposure during service can be 
accomplished in three ways.  First, there are 15 types of 
cancer which will be presumptively service-connected by 
statute.  38 U.S.C.A. § 1112(c)(2)(A)- (O) (West 1991); 38 
C.F.R. § 3.309(d) (1998).

Second, 38 C.F.R. § 3.311(b)(2) (1998) provides a list of 
diseases which will be service connected provided that 
certain conditions specified therein and pertaining to 
radiation exposure, are met.  Under 38 C.F.R. § 
3.311(a)(4)(i) and (ii) (1998), the veteran is not required 
to produce evidence substantiating in-service radiation 
exposure if information in the service records is consistent 
with the claim of in-service exposure and if presence or 
absence at the site of radiation exposure is not established 
by service records, presence at the site will be conceded.

Thirdly, direct service connection can be established by 
showing that the disease was incurred in or aggravated by 
service, which includes the "difficult burden of tracing 
causation to a condition or event during service."  See 
Combee, supra.

With regard to the first avenue, and as indicated by the 
Court in Ramey, it is noted that torticollis is not one of 
the 15 "types of cancer" warranting presumptive service 
connection under 38 U.S.C.A. § 1112(c)(2)(A) (West 1991) and 
38 C.F.R. § 3.309(d)(2)(i) (1998).  Therefore, the 
presumptive provisions do not apply in this veteran's case. 

With regard to the second avenue, it is noted that § 
3.311(b)(1) requires the following three criteria to be met: 
(i) Exposure to ionizing radiation as a result of the 
veteran's participation in the atmospheric testing of nuclear 
weapons, including participation in Operation UPSHOT-KNOTHOLE 
for the period March 17, 1953, through June 20, 1953; (ii) 
subsequent development of a radiogenic disease; and (iii) the 
first manifestation of said disease within the period 
specified in paragraph (b)(5) of this section.  38 C.F.R. § 
3.311(b)(1) (1998).  Only when these 3 criteria are met can 
the claim be referred for further consideration in accordance 
with paragraph (c) of that section.  38 C.F.R. § 3.311(b)(1) 
(1998).  

For purposes of § 3.311, the term radiogenic disease means a 
disease that may be induced by ionizing radiation.  38 C.F.R. 
§ 3.311(b)(2) (1998).  A radiation-exposed veteran is one who 
participated in a radiation-risk activity during service.  
The evidence of record reflects that during service the 
veteran participated in the radiation risk-activity of Shot 
NANCY during Operation UPSHOT-KNOTHOLE as a member of the 
battalion combat team.  As the veteran's torticollis is not a 
radiogenic disease, 38 C.F.R. § 3.311(b)(2), notwithstanding 
his participation in radiation risk-activity of Operation 
UPSHOT-KNOTHOLE, the provisions for presumptive service 
connection under 38 C.F.R. § 3.311 have not been met. 

With regard to service connection on a direct basis, a report 
from the U.S. Army Joint Services Environmental Support 
Group, dated in May 1986, reflects that the veteran's unit 
was exposed to about 1.3 rem gamma, which could range from a 
possible height of 1.8 rem gamma to a possible low of 1.1 rem 
gamma, with virtually no potential for exposure to neutron 
radiation.   

The veteran must submit competent medical evidence linking 
his current disability to his service.  The evidence of 
record reflects no complaints, diagnosis, or treatment of 
torticollis or neck symptomatology following service 
separation until about 1985.  Torticollis was diagnosed in 
1992, notably about 38 years after service separation. 

The Board notes that the veteran's service medical records 
are not available.  The National Personnel Records Center in 
St. Louis, Missouri, has indicated that the veteran's service 
records may have been destroyed in a fire in 1973.  The Board 
observes that, where service medical records are presumed 
destroyed, the duty to assist includes the obligation to 
search for alternate forms of medical records and a 
heightened duty to explain to the veteran reasons and bases 
for findings and conclusions.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Moore v. Derwinski, 
1 Vet. App. 401 (1991).  In this case, alternative forms of 
medical records were sought through the veteran, the Office 
of the Surgeon General, and alternative evidence received 
included morning reports from the 528 Ordnance R&C Company 
from March to June 1952 and morning reports from the 2048 SU, 
Ft. Knox, separation station from February 25, 1954, to March 
2, 1954.  It is of note that the veteran does not allege that 
service medical records would reflect in-service treatment 
for torticollis or would show symptomatology of torticollis, 
including symptomatology of the cervical muscles, including 
pain, twisting of the neck, or an unnatural head position.    

There is no medical opinion of record which provides a nexus 
between the veteran's current torticollis and service, 
including exposure to radiation during service.  Although the 
veteran is competent to describe symptoms or to relate 
personal observations, he is not competent to offer a medical 
opinion attributing his torticollis to service, as lay 
persons are not competent to render testimony concerning 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. at 93.

The Board finds that the veteran's contentions to the effect 
that he was exposed to ionizing radiation during service and 
that there is a causal relationship between said alleged 
exposure and torticollis are simply not supported by the 
competent evidence of record, including competent medical 
evidence which establishes a connection between the claimed 
disability of torticollis and the purported in-service 
exposure to ionizing radiation.  Letters from John Sinkey, 
M.D., dated in February 1986 and August 1996, reflect that 
the veteran was first seen in 1963 for a toxic smooth goiter 
and subsequent thyroid disorder, and first experienced a 
tremor subsequent to triple bypass in November 1985; these 
statements do not indicate torticollis or related 
symptomatology of the neck from 1963 to 1985.  Records from 
the Social Security Administration reflect that the veteran 
had reported in 1985 and 1986 that he had experienced a 
tremor.  VA outpatient treatment records reflect that, in 
1989, the veteran was noted to have a longstanding rest 
tremor of the head, and that he had chronic neck pain, which 
was likely related to osteoarthritis, and was aggravated by a 
tremor.  At an examination before Dr. Patrick McGookey in 
February 1992, the veteran reported a history of two years of 
head movements, which Dr. McGookey diagnosed as an action 
dystonia with involvement of the right side of the neck.  
Subsequently, Dr. James Auberle diagnosed and treated the 
veteran for spasmatic torticollis.  In July and October 1995, 
the veteran reported to Dr. Auberle a history of torticollis 
for over 20 years. 

Notwithstanding the veteran's assertion that his dystonia had 
begun long before 1992, the April 1963 records of 
hospitalization do not indicate such tremors, and the other 
evidence of record reflects that the veteran's tremor arose 
following his heart bypass procedure in 1985.  Assuming the 
credibility of the veteran's current statement that he had 
experienced neck tremors for many years, and his statements 
in 1995 to Dr. Auberle of a history of torticollis for over 
20 years, (assumed to be credible for the sole purpose of 
determining whether he has presented a well grounded claim), 
the evidence still does not demonstrate continuous post-
service symptomatology since service separation, but would 
only show the symptom of tremors beginning in about 1975.  
Moreover, there is no competent medical evidence of record to 
relate the veteran's currently diagnosed torticollis to the 
reported post-service symptomatology, or to exposure to 
radiation during service.  Accordingly, the veteran's claim 
for service connection for torticollis must be denied as not 
well grounded.  38 U.S.C.A. § 5107(a). 

In view of all of the above, the Board finds that the veteran 
has not met his initial burden of submitting a well grounded 
claim.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Since 
the veteran's claim is not well grounded, VA has no further 
duty to assist the veteran in developing the record to 
support his claim.  See Epps v. Gober, 126 F.3d 1464 (1997) 
(there is nothing in the text of 38 U.S.C. § 5107 to suggest 
that VA has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a well grounded 
claim). 

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
apparently denied the veteran's claim on the merits, although 
the reasons and bases reflect that the RO found that the 
requirement of medical nexus evidence had not been presented; 
the Board has concluded that the claim is not well grounded.  
The Court has held that when an RO does not specifically 
address the question whether a claim is well grounded but 
rather proceeds to adjudication on the merits, there is no 
prejudice to the appellant solely from the omission of the 
well grounded-claim analysis.   Meyer v. Brown, 
9 Vet. App. 425, 432 (1996); see Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In any event, the quality of evidence 
the veteran would need to well ground his claim or to reopen 
it on the basis of new and material evidence is nearly the 
same.  Edenfield v. Brown, 8 Vet. App. 384, 390 (1995) (en 
banc).

The Board has considered the doctrine of reasonable doubt.  
However, as the veteran's claim does not even cross the 
threshold of being a well grounded claim, a weighing of the 
merits of this claim is not warranted, and the reasonable 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Finally, the Board notes that it is aware of no circumstances 
in this matter that would put VA on notice that any 
additional relevant evidence may exist which could be 
obtained that, if true, would well ground the veteran's claim 
of entitlement to service connection for torticollis, 
including claimed as due to radiation exposure in service.  
See generally McKnight v. Gober, No. 97-7062 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).


ORDER

Service connection for torticollis, including as due to 
exposure to ionizing radiation, is denied. 



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

